Citation Nr: 1717322	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-03 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Veteran represented by:	Christopher Davidson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to Boston, Massachusetts.
 
The issue of entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder has been raised by the record in during a personal hearing before the Board on April 6, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for thyroid cancer.  The Veteran was stationed at Fort Ord; which has been declared a Superfund site due to ground water contamination.  Per his testimony, the Veteran also participated in training exercises at Camp Roberts.  The Veteran has also submitted documentation from the Atomic Energy Commission, the Army, and a private contractor indicating exposure to depleted uranium rounds at Camp Roberts.  

Specifically, a Certificate from the Atomic Energy Commission in August 1972 noted that 50 kilograms of depleted uranium had been approved for use in projectiles for ballistic testing at Camp Roberts.

A March 1988 letter from the Department of the Army noted that less than 15 pounds of depleted uranium projectiles were on Range 18 at Camp Roberts and could not be cleaned up due to the live ordinance on the range.

A letter from PATEC dated November 1985 noted that the company had deposited 70 rounds of ammunition containing depleted uranium penetrators weighing 70.5 grams each into the soil on Range 18 (approximately 10.86 pounds).

Private medical opinions from December 2010 and March 2011 both indicate that radiation exposure is a known cause of or can contribute to thyroid cancer.  

A July 2016 medical opinion from a VA oncologist indicates that if the Veteran was exposed to radiation within or near the age of 20 then there is likely a correlation between his thyroid cancer and his military service, and, in that setting, the oncologist estimated that the risk would be 50 percent or greater.  

In response to the July 2016 medical opinion, the Veteran submitted another private medical opinion in October 2016.  The October 2016 private opinion indicates that, if the Veteran's exposure was estimated to be over 60-100 mGy, then his thyroid cancer was more likely than not related to his military service.  

In all cases involving claims based on radiation exposure - other than exposure based on atmospheric nuclear testing or the occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946 - the RO shall request any available records which may contain information pertaining to the in-service radiation dose, and then forward them to the Under Secretary for Health who will be responsible for preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  The RO did request records related to radiation exposure from the Army, and the Army Dosimetry Center indicated that it was unable to locate any records.  Nevertheless, the Veteran's submission of documents indicating exposure to depleted uranium rounds at Camp Roberts is sufficient to warrant forwarding this matter to the Under Secretary for Health.



Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the Under Secretary of Health in order to provide the Veteran with an estimate of the level of radiation, if any, he was exposed to during his period of service to include his training at Camp Roberts.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


